Title: To Alexander Hamilton from James McHenry, 9 January 1799
From: McHenry, James
To: Hamilton, Alexander



War department January 9. 1799
Sir

I have received your letter dated the 7th. instant.
The President has directed me to signify to you that he considers you in service from the first day of November 1798 in consequence of your being summoned by letter bearing date the 15 October to attend at Philadelphia or Trenton as soon as possible and in all events by the 10 November. Your pay and emoluments will therefore take date from the first day of November 1798.
I am Sir   with great respect   Your obed servant

James McHenry
Major Genl. Hamilton

